UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                       USDC SDNY
 -------------------------------------------------------------- X   DOCUMENT
 CHAMELLE WILSON-PHILLIPS and MELISSA :                             ELECTRONICALLY FILED
 GISSENTANNER,                                                  :   DOC #:
                                                                :   DATE FILED: 11/14/2018
                                              Plaintiffs,       :
                                                                :       18-CV-417 (VEC)
                            -against-                           :
                                                                :       MEMORANDUM
                                                                :     OPINION AND ORDER
 METROPOLITAN TRANSPORTATION                                    :
 AUTHORITY and METRO-NORTH                                      :
 COMMUTER RAILROAD,                                             :
                                                                :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        Plaintiffs Chamelle Wilson-Phillips and Melissa Gissentanner have sued their employer

for race and sex discrimination, pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e et seq. (“Title VII”); 42 U.S.C. § 1981; the New York State Human Rights Law

(“NYSHRL”), N.Y. Exec. L. § 290 et seq.; the New York City Human Rights Law

(“NYCHRL”), N.Y.C. Admin. Code § 8-101 et seq.; and the Federal Transit Laws, 49 U.S.C.

§ 5332(b). On August 21, 2018, the Court ordered Plaintiffs to show cause why one of them

should not be dismissed from this case due to misjoinder, pursuant to Federal Rule of Civil

Procedure 21. See Order, Dkt. 19. Plaintiffs oppose severance, while Defendants support it.

See Pls.’ Mem. of Law, Dkt. 20; Defs.’ Mem. of Law, Dkt. 21; Pls.’ Reply Mem. of Law,

Dkt. 23.

        For the following reasons, the Court finds that severance is appropriate and that one of

the Plaintiffs must be dismissed from this case (without prejudice to refiling a separate action).

No later than November 21, 2018, one of the Plaintiffs must voluntarily dismiss all of her claims
from this action. If neither Plaintiff does so, the Court, in its discretion, will choose one Plaintiff

to dismiss from this action. Defendants and the remaining Plaintiff must appear for a conference

with this Court on December 7, 2018 at 10:00 a.m. in Courtroom 443 of the Thurgood Marshall

U.S. Courthouse. No later than November 29, 2018, Defendants and the remaining Plaintiff

must submit a joint proposed case management plan.

                                              BACKGROUND1

        Plaintiffs are employed by Defendant Metro-North Railroad (“Metro-North”), a wholly

owned division of Defendant Metropolitan Transportation Authority (“MTA”). Compl., Dkt. 1,

¶ 15. Gissentanner, an African American woman, works as a manager in the Lost and Found

Unit at Grand Central Terminal, a position that she has held for ten years. Id. ¶¶ 14, 17, 63. In

2013, Gissentanner applied unsuccessfully for the position of Assistant Director of Service

Quality/Lost and Found. Id. ¶ 77. In 2015, she applied, again unsuccessfully, for the position of

Assistant Deputy Director of Customer Communications. Id. ¶ 65. Both positions were filled by

white employees. Id. ¶¶ 68, 80. Gissentanner alleges that Defendants failed to promote her

based on her race and her sex, as evidenced by the fact that Gissentanner has “exemplary”

performance evaluations and that a supervisor who interviewed her for one of the positions made

racially discriminatory remarks. See id. ¶¶ 75–76, 79, 83–84.

        Wilson-Phillips, also an African American woman, works as a Senior Customer

Relations Specialist at Grand Central Terminal. Id. ¶¶ 14, 16, 22. She has been employed by

Defendants for 17 years. Id. ¶ 16. Between January 2011 and April 2017, Wilson-Phillips

applied for over 50 different positions with Defendants, all unsuccessfully. See id. ¶¶ 23, 38, 45.

Wilson-Phillips did not apply for either of the positions for which Gissentanner applied in 2013


1
       In assessing whether severance is warranted under Rule 21, courts must accept all factual allegations in the
Complaint as true. See Deskovic v. City of Peekskill, 673 F. Supp. 2d 154, 159 (S.D.N.Y. 2009).


                                                          2
and 2015. See id.; Defs.’ Mem. of Law at 4. Like Gissentanner, however, Wilson-Phillips

claims that Defendants failed to promote her because of her race and her sex, as evidenced by her

strong performance evaluations, by the fact that the positions were filled by unqualified, white

employees, and by purported irregularities in Defendants’ hiring procedures. See Compl. ¶¶ 27,

44, 54, 56–58.

        Both Gissentanner and Wilson-Phillips allege that Defendants’ failure to promote them

stems from a systemic “culture” of discrimination that pervades the workplace. See Pls.’ Mem.

of Law ¶¶ 15, 17, 23; Pls.’ Reply Mem. of Law ¶ 2; Compl. ¶¶ 91–93. Specifically, Plaintiffs

allege that Defendants’ practice of delegating promotional decisions to individual supervisors

without proper oversight is responsible for creating “a culture and atmosphere that condones and

perpetuates sexism and racism [in] the workforce.” Compl. ¶ 93.

                                            DISCUSSION

I.      The Applicable Law

        Federal Rule of Civil Procedure 20 allows persons to be joined as plaintiffs in a single

action if (1) “they assert any right to relief jointly, severally, or in the alternative with respect to

or arising out of the same transaction, occurrence, or series of transactions or occurrences” and

(2) “any question of law or fact common to all plaintiffs will arise in the action.” Fed. R. Civ. P.

20(a)(1). “As is clear from the plain language of [Rule 20], both criteria must be met for joinder

to be proper.” Deskovic, 673 F. Supp. 2d at 159 (collecting cases). As for the first requirement,

transactional relatedness, “the court must assess the logical relationship between the claims and

determine whether the ‘essential facts of the various claims are so logically connected that

considerations of judicial economy and fairness dictate that all the issues be resolved in one

lawsuit.’” Id. at 166; see also United States v. Aquavella, 615 F.2d 12, 22 (2d Cir. 1979). As for



                                                    3
the second requirement, commonality, the overlap in questions of law or fact must be

“substantial” in order for joinder to be appropriate. In re Blech Secs. Litig., No. 94-CV-7696,

2003 WL 1610775, at *13 (S.D.N.Y. Mar. 26, 2003); see also Tardd v. Brookhaven Nat’l Lab.,

No. 04-CV-3262, 2007 WL 1423642, at *11 (E.D.N.Y. May 8, 2007).

       If parties are not properly joined under Rule 20, a court may “drop a party” or “sever any

claim against a party,” pursuant to Rule 21. Fed. R. Civ. P. 21; see also Tardd, 2007 WL

1423642, at *9 (“Although Rule 21 is silent about the grounds for misjoinder, courts have held

that [claims] are misjoined when they fail to satisfy [the requirements of] Rule 20(a).”

(alterations in original)). Additionally, even claims that are properly joined under Rule 20 may

be severed under Rule 21 in the court’s discretion. See Kehr ex rel. Kehr v. Yamaha Motor

Corp., U.S.A., 596 F. Supp. 2d 821, 826 (S.D.N.Y. 2008) (citing New York v. Hendrickson Bros.,

Inc., 840 F.2d 1065, 1082 (2d Cir. 1988)); Laureano v. Goord, No. 06-CV-7845, 2007 WL

2826649, at *9 (S.D.N.Y. Aug. 31, 2007) (citing Wyndham Assocs. v. Bintliff, 398 F.2d 614, 618

(2d Cir. 1968)). In considering whether to sever parties or claims, courts generally look to three

factors: “(1) whether severance would serve judicial economy; (2) whether prejudice to the

parties would be caused by severance; and (3) whether the claims involve different witnesses and

evidence.” Kehr, 596 F. Supp. 2d at 826 (collecting cases); see also Erausquin v. Notz, Stucki

Mgmt. (Bermuda) Ltd., 806 F. Supp. 2d 712, 720 (S.D.N.Y. 2011).

II.    The Plaintiffs Are Not Properly Joined Under Rule 20

       The Plaintiffs here satisfy neither of the requirements of Rule 20. First, Plaintiffs’ claims

do not arise out of the same transaction or occurrence. The promotional decisions relating to

each Plaintiff were made by different supervisors, under different circumstances, and at different

times. See Compl. ¶¶ 39–41, 49–50, 56, 68, 79; Defs.’ Mem. of Law at 7–8, 14. Most



                                                 4
important, Plaintiffs never applied for the same position. See Compl. ¶¶ 23, 38, 45; Defs.’ Mem.

of Law at 4. Each instance of alleged discrimination, therefore, constitutes a separate transaction

and occurrence for purposes of Rule 20.

       Plaintiffs allege that they satisfy the “transactional relatedness” requirement of Rule 20

because they are both “highly educated African American women” who were “repeatedly denied

promotions by Defendants . . . despite their exemplary work history with MetroNorth for over 15

years.” Pls.’ Reply Mem. of Law ¶ 7. All of that may be true, but the anti-discrimination laws

require a case-by-case analysis of the circumstances giving rise to a claim of discrimination. See

Schnabel v. Abramson, 232 F.3d 83, 90 (2d Cir. 2000) (citing Reeves v. Sanderson Plumbing

Prods., Inc., 530 U.S. 133, 147–48 (2000)); Senese v. Longwood Cent. Sch. Dist., No. 2:15-CV-

7234, 2018 WL 3716892, at *11 (E.D.N.Y. Aug. 3, 2018). In analyzing Plaintiffs’ claims in a

motion for summary judgment, for example, the Court will apply the McDonnell Douglas

burden-shifting framework: Plaintiffs will bear the initial burden of establishing a prima facie

case of discrimination, at which time the burden will shift to Defendants to “articulat[e] a

legitimate, non-discriminatory reason for the employment decision[s],” and, upon such a

showing, Plaintiffs will bear the ultimate burden of showing that Defendants’ explanations are

pretextual. Byrnie v. Town of Cromwell, Bd. of Educ., 243 F.3d 93, 102 (2d Cir. 2001). In the

second step of this framework, Defendants will likely rely on Plaintiffs’ qualifications, prior

experience, and performance during promotional interviews as evidence of the

nondiscriminatory reasons for declining to promote them. See Ltr. (July 12, 2018), Dkt. 15, at 3

(joint pre-conference letter summarizing Defendants’ anticipated defenses); see also, e.g.,

Mattera v. JPMorgan Chase Corp., 740 F. Supp. 2d 561, 576 (S.D.N.Y. 2010). Each Plaintiff’s

claims, therefore, will require a separate, case-specific analysis; accordingly, the claims are not



                                                  5
so “logically connected” that they constitute the same transaction or occurrence under Rule 20.

Deskovic, 673 F. Supp. 2d at 166.

        As for the “commonality” requirement of Rule 20, the overlap in proof between each

Plaintiff’s claims is minimal. Plaintiffs assert that they were subjected to the same “overarching

‘discriminatory culture’” that pervades Defendants’ workplace. Pls.’ Mem. of Law ¶ 12. But

once Defendants proffer nondiscriminatory reasons for their promotional decisions, it is unclear

how evidence of a more nebulous “culture” of discrimination will be relevant to showing that

Defendants’ reasons are pretextual. See, e.g., Slattery v. Swiss Reinsurance Am. Corp., 248 F.3d

87, 93–94 (2d Cir. 2001) (while an executive’s statements about “changing the corporate

culture” in favor of younger employees established a prima facie case of age discrimination, the

statements were not sufficient to satisfy plaintiff’s burden of showing pretext); Vuona v. Merrill

Lynch & Co., 919 F. Supp. 2d 359, 380 (S.D.N.Y. 2013). In any event, Plaintiffs have identified

only four witnesses who would provide testimony relating to this “culture.” Pls.’ Reply Mem. of

Law ¶ 18. This overlap is insignificant compared to the difference in proof between Plaintiffs’

claims, inasmuch as Wilson-Phillips alleges over 50 instances of discriminatory promotional

decisions, none of which has anything to do with Gissentanner. See Compl. ¶¶ 45, 57, 60; In re

Blech Sec. Litig., 2003 WL 1610775, at *13 (“[T]he question in a severance . . . motion is

whether separate trials will require substantial overlap of witnesses or documentary proof.”

(emphasis in original) (internal quotation marks omitted)). Because Plaintiffs’ claims present

few common questions of fact, joinder under Rule 20 is not appropriate.2



2
         Plaintiffs allege that as part of a settlement of discrimination claims in the 1990s, Defendants agreed to
implement a number of remedial measures, including the creation of a “Human Resources Review Committee” to
provide oversight of promotional decisions. See Compl. ¶¶ 95–97. Plaintiffs argue that Defendants’ failure to
comply with these obligations is in part responsible for Plaintiffs’ discriminatory treatment. See id. ¶ 98. These
allegations do not change the Court’s analysis. Given the length of time that has passed since the settlement, its
probative value is minimal. And, as the Court has discussed, although evidence of a discriminatory culture may be


                                                          6
         Following this reasoning, numerous courts have granted severance when multiple

plaintiffs brought discrimination claims against the same employer. See, e.g., Byrd v. District of

Columbia, 807 F. Supp. 2d 37, 76 (D.D.C. 2011); Tardd, 2007 WL 1423642, at *9–10

(collecting cases). As one district court stated:

         The plaintiffs worked in different departments, for different people, and allege different
         factual circumstances giving rise to their allegedly discriminatory treatment. Even
         though there is some overlap of the facts in the plaintiffs’ claims . . . these similarities do
         not overcome the numerous differences in the circumstances giving rise to the plaintiffs’
         claims for relief. Thus, this factor weighs in favor of severance.

Tardd, 2007 WL 1423642, at *10; see also Byrd, 807 F. Supp. 2d at 76 (severing plaintiffs’

discrimination claims because “[t]he alleged harassment occurred at different times, was

committed by different supervisors, at entirely different locations”). The Court agrees with and

adopts the reasoning of these cases.3

         For all the foregoing reasons, Plaintiffs do not satisfy the requirements of joinder under

Rule 20(a).




helpful to raise an inference of discrimination at the first step of the McDonnell-Douglas framework, it is likely not
relevant to Plaintiffs’ burden to show pretext.

          The Court also notes that Plaintiffs allege that the “culture” of discrimination results from Defendants’
practice of delegating promotional authority to individual supervisors. See id. ¶ 92. The fact that the decisions not
to promote Plaintiffs were made by individual supervisors only further underscores the need for a case-by-case
analysis.
3
          Plaintiffs argue that Caridad v. Metro-North Commuter R.R., 191 F.3d 283, 293 (2d Cir. 1999), the case
that resulted in the settlement discussed supra, supports their position. See Pl.’s Mem. of Law ¶¶ 16–17. In that
case, the Second Circuit found that the racially disparate impact of Defendants’ company-wide policies satisfied the
commonality requirements of a Rule 23 class action. 191 F.3d at 292–93. That case does not alter the Court’s
analysis. As Plaintiffs concede, see Pl.’s Reply Mem. of Law ¶ 11, the Second Circuit has overruled Caridad on the
ground that the case applied too “lenient” of a standard in determining whether claims presented common questions
of fact. See In re Initial Pub. Offerings Sec. Litig., 471 F.3d 24, 36 (2d Cir. 2006).

         Plaintiffs also rely on Blesedell v. Mobil Oil Co., 708 F. Supp. 1408, 1421–22 (S.D.N.Y. 1989), a
discrimination case in which a district court found joinder of three plaintiffs appropriate. See Pl.’s Reply Mem. of
Law ¶ 9. In that case, however, all three plaintiffs alleged that the same supervisor had discriminated against them.
See Blesedell, 708 F. Supp. at 1422. Additionally, as the Court has discussed, more recent decisions have found
joinder inappropriate in similar circumstances. See, e.g., Tardd, 2007 WL 1423642, at *10. Blesedell, therefore,
does not alter the Court’s conclusions.


                                                           7
III.   Even If Plaintiffs Were Properly Joined, Severance Would Be Appropriate in This
       Case

       Even if Plaintiffs were properly joined under Rule 20 (which they are not), the Court

would sever one of them from this action due to the substantial likelihood that joinder would

prejudice Defendants. Wilson-Phillips alleges many more instances of discrimination than

Gissentanner does, see Compl. ¶¶ 45, 65, 83; additionally, Gissentanner alleges that the

supervisors who interviewed her for the promotions made racially discriminatory remarks,

whereas Wilson-Phillips makes no similar allegation, see id. ¶¶ 83–84. Were Plaintiffs to

proceed to a joint jury trial, therefore, Defendants would face a significant risk of spillover

prejudice. See In re Blech Sec. Litig., 2003 WL 1610775, at *14. And even in a motion for

summary judgment, the Court does not believe that joinder serves judicial economy, due to the

minimal overlap in proof between Plaintiffs’ claims.

       The Court is mindful of the duplicative discovery costs that Plaintiffs’ counsel will have

to bear if Plaintiffs’ claims are severed. Should Plaintiffs proceed in separate cases, however, the

Court is confident that the parties can coordinate their discovery schedules in order to minimize

those costs (for example, by conducting a single deposition of an overlapping witness and

designating portions of the deposition transcript for each case).

       For all these reasons, the Court would, in its discretion, sever one of the Plaintiffs from

this case even if they were properly joined.

IV.    Leave to Amend the Complaint Is Denied

       As a final matter, Plaintiffs move for leave to amend the Complaint in order to better

“highlight[] the logical relationship and the commonality between their claims.” Pls.’ Mem. of

Law at 9. Plaintiffs may have abandoned this request in their reply brief, see Pls.’ Reply Mem.

of Law at 7–8, but, in any event, leave to amend is denied as futile.


                                                   8
        Pursuant to Rule 15, “[t]he court should freely give leave [to amend] when justice so

requires.” Fed. R. Civ. P. 15(a)(2). “[W]hether to grant leave to amend is within the discretion

of the district court.” In re WorldCom, Inc. Secs. Litig., 303 F. Supp. 2d 385, 390 (S.D.N.Y.

2004). “Where it appears that granting leave to amend is unlikely to be productive, however, it

is not an abuse of discretion to deny leave to amend.” Lucente v. Int’l Bus. Mach. Corp., 310

F.3d 243, 258 (2d Cir. 2002) (citation omitted).

        Here, no amendment to the Complaint can change the fact that Plaintiffs were denied

promotions by different supervisors, at different times, and under different circumstances. Nor

can any amendment avoid the prejudice that Defendants would suffer were Plaintiffs’ claims to

be tried together. For these reasons, joinder is inappropriate, see, e.g., Byrd, 807 F. Supp. 2d at

76; Tardd, 2007 WL 1423642, at *10, and leave to amend is denied as futile.

                                           CONCLUSION

        For all the foregoing reasons, the Court finds that one of the Plaintiffs must be severed

from this case, pursuant to Rule 21. No later than November 21, 2018, one of the Plaintiffs must

voluntarily dismiss all of her claims from this action (without prejudice to refiling in a separate

action). If neither Plaintiff does so, the Court will, in its discretion, choose one Plaintiff to

dismiss from this action. Defendants and the remaining Plaintiff must appear for a conference

with this Court on December 7, 2018 at 10:00 a.m. in Courtroom 443 of the Thurgood Marshall

U.S. Courthouse. No later than November 29, 2018, Defendants and the remaining Plaintiff

must submit a joint proposed case management plan.

SO ORDERED.
                                                            ________________________
                                                              _______________________  _
Date: November 14, 2018                                        VALERIE CAPRONI
      New York, New York                                     United States District Judge




                                                    9
